DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 
Allowable Subject Matter
2.	Claims 21-40 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to a system for controlling an industrial vehicle. Each independent has uniquely distinct feature “receive, from a remote server via a transceiver on the industrial vehicle, a predetermined criteria that characterized a modification to at least one of a size and a shape of an awareness zone based upon a current state of the industrial vehicle, where the awareness zone is a virtual zone different from but contained within a maximum detection zone determined by a maximum physical limit to a range of the badge communicator on the industrial vehicle, the badge communicator detects the presence of an electronic badge within the maximum detection zone, measured distance to the electronic badge and determined whether the detected electronic badge is within the awareness zone based upon the measured distance, and evaluation of the current state of the industrial vehicle, and the predetermined criteria” and “automatically send an electronic command to at least one vehicle component responsive to the detected electronic badge being within the currently established awareness zone” in combination with the manner claimed.  The closed prior art(s) Wellman [US 2008/0154712] discloses an industrial vehicle receives geofencing (e.g. restrict area) from server, detects electronic badges within range of the industrial vehicle or geofencing, and automatic adjust vehicle speed.  Gauger et al.  [US 2111/0279261] discloses an industrial vehicle, which detects tags throughout the facility (e.g. machinery, operator and location and a plurality zones which is dynamically change size and shape based on the nature of the movement of vehicle travelling in the facility (e.g. speed).  The prior arts fail to teach, determines of whether the detected electronic badge is within the awareness zone based upon the measured distance, an evaluation of the current state of the industrial vehicle and the predetermined criteria, such as size and shape of the awareness zone received from a remote server and changes which depending upon the load height and weight.  The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                                                                                                                                                                                                        
/VAN T TRIEU/Primary Examiner, Art Unit 2685